Motion to substitute the administrator granted, should the parties stipulate that the order be entered nunc pro tunc as of a date prior to the hearing of the appeal, and that all sub*929sequent proceedings and papers be .amended accordingly; otherwise, motion denied without prejudice to renewal upon papers showing precisely the date of defendant’s death, the date of the appointment of the administrator, and the dates of the hearing and rehearing of the appeal. Motion for leave to appeal to the Court of Appeals denied, without prejudice to renewal thereof when the administrator is substituted as an appellant. Present — Jenks, P. J., Thomas, Stapleton and Putnam, JJ.